Title: George Washington to Lord Lansdowne, 30 August 1794
From: Washington, George
To: Lansdowne, William Petty Fitzmaurice



Philadelphia Augt. 30th. 1794
My Lord

I have had the pleasure of receiving your Lordship’s letter introducing to me Mr. Taillerand Perigord.
It is matter of no small regret to me that considerations of a public nature, which you will easily conjecture, have not hitherto permitted me to manifest towards that Gentleman the sense I entertain of his personal character and of your Lordship’s recommendation. But I am informed that the reception he has met with, in general, has been such as to console him, as far as the state of society here will admit of it, for what he has relinquished in leaving Europe. Time must naturally be favourable to him every where, and may be expected to raise a man of his talents and merit above the temporary disadvantages, which in revolutions result from differences of political opinion.
It would be painful to me to anticipate that the misfortunes of Europe could be the cause of an Event, which on every personal account would give me the truest satisfaction—the opportunity of welcoming you to a country, to the esteem of which you have so just a title, and of testifying to you more particularly the sentiments of respect and cordial regard with which I have the honor to be
Your Lordship’s   Most Obedient servant.

The Right HonorableLord Lansdown

